DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of species 1-5, below, in the reply filed on 10/19/2022 is acknowledged.
The examiner asked for a species election for 10 disease of claim 1, 2) an inhibitor of TMEM16 protein, 3) inhibition target of claim 9, 4) TMEM16 protein of claim 1, and 5) part of the body where the disease affects the body. 
Applicants provided compliant species of 1) cystic fibrosis, 2) Niclosamide, 3) dysregulated release of proinflammatory cytokines in any of airway epithelial goblet cells, club cells, and ciliated epithelial cells, 4) TMEM16A, 5) respiratory tract. 
A search for Applicants; elected species retrieve applicable prior art. See “SEARCH 6-9” in enclosed search notes. 
The elected species reads on claims 1-3, 5-6, 8-12, and 15-18. 
Claims 4, 7, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.
However, the full scope of claim 1 has yet to be searched for double patent and prior art following Markush search practice. Note that double patent and prior art has only been searched for applicants elected species, as described above. 
The next Office Action will properly be made FINAL if: 
(1) 	Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2) 	Applicants overcome the prior art rejection requiring an extended Markush search of claim 1 that finds prior art against claims 1; and/or 
(3) 	Applicants’ claim amendments necessitate new grounds for rejections, MPEP 803.02(III)(D) applies. 

Current Status of 17/285,031
This Office Action is responsive to the amended claims of 04/13/2021. 
Claims 1-3, 5-6, 8-12, and 15-18 have been examined on the merits. 
Priority
This application is a national stage entry of PCT/EP2019, 077433, filed on 10/10/2019, and claims foreign priority to EP18200399.6, filed on 10/15/2018. 
The instant application finds support from EP18200399.6, filed on 10/15/2018. Therefore, the effective filing date of the instant application is 10/15/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The disclosure is objected to because of the following informalities: the specification contains a hyperlink at the bottom of page 28 in reference 3.  Examiner suggests replacing the hyperlink with “DOI: 10.1101/254888”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “preferably…” in claims 2 and 15 renders the scope of the claims non-distinct.  It is not clear whether the scope is limited to this narrower statement or whether the broader limitation applies.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”
Note that for the purposes of Examination, the claim is afforded its broadest reasonable interpretation, such that the narrower statement is not considered to be limiting.
The Examiner suggests that the Applicant consider removing the narrower statement from the claim and adding a new dependent claim or claims drawn to the narrower embodiment(s) if so desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
MINER (Miner et al., “The Anethelminthic Niclosamide and related compounds represent potent TMEM16A antagonists that fully relax mouse and human airway rings”, C26 ASTHMA IN INFANTS AND CHILDREN / Poster Discussion Session / Tuesday, May 23 2017/9:15 AM-11:15 AM / Room 201 (South Building, Level 2) Walter E. Washington Convention), as referenced in PTO-892 page 1 line U, 
In view of 
HIEMSTRA (Hiemstra et al., “The Innate Immune Function of airway epithelial cells in inflammatory lung disease”, Eur Respir J 2015; 45: pages 1150–1162, published online February 19, 2015), as referenced in PTO-892 page 1 line V, 
And in view of 
CYSTIC FIBROSIS (“Bronchodilators”, Cystic Fibrosis News Today, October 4, 2017, retrieved from the web: <cysticfibrosisnewstoday.com/bronchodilators/>), as referenced in PTO-892 page 1 line W.

Claims 1-3 are drawn to a method of treating cystic fibrosis (applicants’ elected disease) by administering Niclosamide (applicants’ elected compound). Claims 5-6 and 16-17 are drawn to Niclosamide. Claim 8 is drawn to the disease is characterized by dysregulated release of proinflammatory cytokines in any of airway epithelial goblet cells, club cells, and ciliated epithelial cells. Claim 9 is drawn to the method inhibits dysregulated release of proinflammatory cytokines in any of airway epithelial goblet cells, club cells, and ciliated epithelial cells. Claims 10 and 18 are drawn to the TMEM16 protein is TMEM16A. Claim 11 is drawn to the disease affects the respiratory tract. Claim 12 is drawn to cystic fibrosis. Claim 15 is drawn to administration routes. 

Determining the scope and contents of the prior art
MINER teaches Niclosamide as a TMEM16A antagonist (page 2). 
Niclosamide maps to formula I where in R1 is selected to be a substituted aryl and R2 is selected to be a substituted aryl. Niclosamide maps to formula II wherein is a substituted aryl, R3 is H, and R4 is Cl. Niclosamide maps to formula III wherein R4 are both halogens (Cl). Niclosamide’s R4’s halogen is at a para-substitution to OR3. This teaches claim 17. 
Claim 16’s R1 is interpreted that R1 is a phenyl substituted with hydroxyl can also be substituted with a halogen (as it is in Niclosamide). This teaches claim 16. 
MINER further teaches Niclosamide is fully able to dilate airways (page 2). MINER teaches TMEM16A antagonists are able to fully relax airways even under extreme conditions of contraction or inflammation when current standards of treatment commonly fail (page 2). The examiner understands Niclosamide acts as a bronchodilator. TMEM16A antagonism and repurposing Niclosamide could be an important additional treatment for patients who suffer from severe, uncontrolled disease (page 2). This helps teach claims 1-3, 5-6, 10-12, and 16-18.
MINER teaches Niclosamide is able to fully dilate airways under harsh conditions of overnight treatment of cytokine cocktail (which accesses the impact of inflammation) (page 2). This helps teach claim 9. 
HIEMSTRA teaches Various cell types are involved in the innate immune function of the airway epithelium, including basal cells, goblet cells, ciliated cells and club cells (Figure 1). HIEMSTRA further teaches that cystic fibrosis is a type of airway epithelial dysfunction and that cystic fibrosis increases inflammation (figure 2). This helps teach claims 8 and 9. 
CYSTIC FIBROSIS teaches there is no cure for cystic fibrosis but treatments include bronchodilators to prevent bronchospasms (page 2). This helps teach claims 1-3. 
CYSTIC FIBROSIS teaches that bronchodilators are usually inhaled (page 2). This helps teach claim 15. 
Ascertaining the differences between the prior art and the claims at issue.
 	While MINER teaches Niclosamide as a TMEM16A antagonist and is fully able to dilate airways (page 2), MINER does not teach cystic fibrosis. 
	While HIEMSTRA teaches the function of goblet cells, ciliated cells and club cells (Figure 1), and teaches that cystic fibrosis is a type of airway epithelial dysfunction and that cystic fibrosis increases inflammation (figure 2), HIEMSTRA does not teach all the limitations of the instant claims.
	While CYSTIC FIBROSIS teaches cystic fibrosis’s treatment of bronchodilators and that they are usually inhaled (page 2), CYSTIC FIBROSIS does not teach Niclosamide. 
Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of bronchodilators and other treatments of cystic fibrosis, and possesses the technical knowledge necessary to make adjustments to the compositions to optimize the pharmacokinetic doses of said bronchodilators. Said artisan has also reviewed the problems in the art as regards to bioavailability of these compositions and understands the solutions that are widely known in the art. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The instant claims 1-3, 5-6, 8-12, and 15-18 are prima facie obvious in light of the combination of references MINER, HIEMSTRA, and in view of CYSTIC FIBROSIS. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MINER and CYSTIC FIBROSIS to use Niclosamide as a treatment for cystic fibrosis. Niclosamide, a TMEM16A antagonist, is known to be effective at dilating airways even under extreme conditions of contraction or inflammation when current treatments commonly fail (MINER page 2). The artisan would be motivated and expected to substitute one bronchodilator (as taught in CYSTIC FIBROSIS) for another more effective bronchodilator (as taught in MINER) in order to treat cystic fibrosis. This teaches claims 1-3, 5-6, 10-12, and 16-18. 
The artisan would expect that cystic fibrosis is a disease characterized by dysregulated release of proinflammatory cytokines by airway epithelial goblet cells, club cells, and ciliated epithelial cells as taught by HIEMSTRA (figures 1 and 2). Because Niclosamide is able to fully dilate airways under harsh conditions of overnight treatment of cytokine cocktail (which accesses the impact of inflammation) (MINER page 2), the artisan would expect that the instantly claimed method inhibits the dysregulated release of proinflammatory cytokines in the cells which contribute to cystic fibrosis and are involved in bronchodilation, which are airway epithelial goblet cells, club cells, and ciliated epithelial cells. This teaches claims 8 and 9. 
The artisan would have been motivated to deliver Niclosamide nasally as taught in CYSTIC FIBROSIS (page 2). The artisan would expect that Niclosamide to retain its chemical effectiveness regardless of administration route. Because other bronchodilators are usually inhaled, the artisan would have been motivated and expected to use the same administration route. This teaches claim 15. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.  
A prior art search retrieved applicable art. See “SEARCH 6-9” in enclosed search notes.  
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results of “SERACH 6” and did not retrieve applicable double patent art. Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable double patent art. See “SERACH 1” through “SEARCH 4” in enclosed search notes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625